Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
2.	Applicants’ election without traverse of Group I (claims 1-3; a polyurethane urea elastic yarn) in the reply filed on 09/19/2022 is acknowledged.
3.	Claims 4-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/19/2022. 

Claim Objections
4.	Claim 3 is objected to because of the following informalities:  
	As to Claim 3: Consistent with paragraph [0033] of applicants’ published application, i.e., US PG PUB 2021/0172090, the applicants are advised to replace the phrase “which has an amine-terminated number” recited in claim 3 with the new phrase “wherein the yarn has an amine-terminated number”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to Claims 1-3: These cited claims recite, among other things, a polyurethane urea elastic yarn having improved dyeability (Emphasis added).  It is not clear what constitutes the claimed phrase “improved dyeability” absent any guidance, explanation, or definition from the present specification (see, for example, paragraphs [0008]-[0009], [0011], [0015], [0023]-[0024] and [0036], of applicants’ published application, i.e., US PG PUB 2021/0172090).
	Accordingly, the scope of these claims is deemed indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (WO 2015/026051; utilizing US 2016/0122906 as its English equivalent) in view of Katsuo (US 5,616,676). 
	It is noted that since LEE et al. (WO 2015/026051) is used for date purposes only, and all paragraph numbers cited below refer to its English equivalent, namely US 2016/0122906, since WO 2015/026051 is in Korean.
	As to Claim 1: LEE et al. disclose a polyurethane urea elastic yarn (Paragraph [0001]), prepared from diisocyanate (Paragraph [0017]), a polyol including a mixture of at least two such as propylene glycol, polycarbonate diol or polytrimethylene ether glycol, but not limited to these examples (Paragraph [0020]), diamine chain extender (Paragraph [0022]), and amine having one functional group as a chain exterminator (corresponding to the claimed at least one amine chain terminator) (Paragraphs [0023]-[0024]).
	While, as mentioned above, LEE et al. disclose a polyol including a mixture of at least two such as propylene glycol, polycarbonate diol or polytrimethylene ether glycol, but not limited to these examples, they do not specifically mention polyethylene glycol (second polyol) as required by claim 1.
	Nevertheless, Katsuo, like LEE et al., discloses a polyurethane-urea elastic yarn (see, for example, abstract of Katsuo).  Katsuo also discloses the use of polyglycols including polypropylene glycol and polyethylene glycol (corresponding to the claimed second polyol) for the purposes of preparing polyurethane-urea elastic yarn having superior mechanical properties (Col. 1, lines 50-65 and Col. 3, lines 55-65).  Thus, it would have been obvious to one of ordinary skill in the art to employ polyglycols including polyethylene glycol (second polyol) and polypropylene glycol (first polyol different from the second polyol) in the polyurethane urea elastic yarn discussed in LEE et al., with a reasonable expectation of successfully obtaining desired mechanical properties suggested by Katsuo.  
	As to the claimed improved dyeability property, since LEE et al. and Katsuo would have suggested polyurethane urea elastic yarn identical or substantially identical to those claimed, the polyurethane urea elastic yarn suggested by LEE et al. and Katsuo would also possess the claimed improved dyeability.  See MPEP section 2145, II (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.”).  See also MPEP section 2113.01 “Products of identical chemical composition cannot have mutually exclusive properties.   A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”

7.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2009/0286441).
	As to Claim 1: Yamamoto et al. disclose a polyurethane urea elastic fiber, wherein the polyurethane urea elastic fiber is in the form of spun yarn and dyed yarn (Paragraphs [0001], [00033] and [0065]), prepared from diisocyanate (Paragraph [0035]), low molecular-weight diamine used as a chain extender (Paragraph [0036]), and an end terminator including a monofunctional amine, e.g., di-2-ethylhexylamine (corresponding to the claimed amine chain terminator) (Paragraph [0037]). 
	Yamamoto et al. do not mention the claimed polyol including a first polyol and a second polyol, wherein the second polyol is polyethylene glycol, and the first and second polyols are different from each other, with sufficient specificity to constitute anticipation within the meaning of 35 USC 102. 
	However, Yamamoto et al. do disclose employing high molecular weight polyol including various types of diols, including, among other things, polyether diol, polycarbonate diol, and polyalkylene ether glycol composed of alkylene ethers having a different number of carbon atoms within 2-10, e.g., polyethylene glycol, or mixture of these (Paragraph [0034]), corresponding to the claimed first polyol and a second polyol, wherein the second polyol is polyethylene glycol, and the first and second polyols are different from each other, for the purposes of providing polyurethane urea elastic yarn with excellent elastic functions (Paragraphs [0001] and [0034]).  Thus, it would have been obvious to one of ordinary skill in the art to select the claimed first polyol and a second polyol, wherein the second polyol is polyethylene glycol, and the first and second polyols are different from each other, with a reasonable expectation of successfully obtaining polyurethane urea elastic yarn with excellent elastic functions as suggested by Yamamoto et al. 
	As to the claimed improved dyeability property, since Yamamoto et al. would have suggested polyurethane urea elastic dyed yarn identical or substantially identical to those claimed, the polyurethane urea elastic yarn suggested by Yamamoto et al. would also possess the claimed improved dyeability.  See MPEP section 2145, II (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.”).  See also MPEP section 2113.01 “Products of identical chemical composition cannot have mutually exclusive properties.   A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”
	As to Claim 2: Yamamoto et al. disclose employing high molecular weight polyol including various types of diols, including, among other things, polyether diol, polycarbonate diol, and polyalkylene ether glycol composed of alkylene ethers having a different number of carbon atoms within 2-10, e.g., polyethylene glycol, or mixture of these (Paragraph [0034]), corresponding to the claimed first polyol and a second polyol, wherein the second polyol is polyethylene glycol, and the first and second polyols are different from each other, for the purposes of providing polyurethane urea elastic yarn with excellent elastic functions (Paragraphs [0001] and [0034]).  Thus, it would have been obvious to one of ordinary skill in the art to employ an optimum or workable amount, corresponding to the claimed mole percent, of the polyethylene glycol (second polyol) for the purposes of providing polyurethane urea elastic yarn with excellent elastic functions as suggested by Yamamoto et al.  See MPEP section 2144.05, IIB. 
 
8.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Houser et al. (US 7,838,617)1 in view of Yamamoto et al. (US 2009/0286441).
	As to Claims 1 and 2: Houser et al. disclose a highly soluble polyurethane urea yarn having improved dyeability and elastic properties (Col. 1, lines 10-50, Col. 3, lines 1-15, and Col. 23, lines 15-20), prepared from the reaction of at least one chain extender comprising ethylene diamine, a chain terminator selected from diethylamine or diisopropylamine (corresponding to the claimed amine chain terminator), diisocyanate, and a polymeric glycol (Col.4, lines 13-65 and Col. 35, lines 1-45).    
	Houser et al. do not specifically mention the claimed polyol including a first polyol and a second polyol, wherein the second polyol is polyethylene glycol, and the first and second polyols are different from each other.  They also not specifically mention the particular mole percent of the second polyol as required by claim 2.  
	However, Yamamoto et al. do disclose employing high molecular weight polyol including various types of diols, including, among other things, polyether diol, polycarbonate diol, and polyalkylene ether glycol composed of alkylene ethers having a different number of carbon atoms within 2-10, e.g., polyethylene glycol, or mixture of these (Paragraph [0034]), corresponding to the claimed first polyol and a second polyol, wherein the second polyol is polyethylene glycol, and the first and second polyols are different from each other, for the purposes of providing polyurethane urea elastic yarn with excellent elastic functions (Paragraphs [0001] and [0034]).  Thus, it would have been obvious to one of ordinary skill in the art to employ optimum or workable amount, corresponding to the claimed mole percent, of the claimed first polyol and a second polyol, wherein the second polyol is polyethylene glycol, and the first and second polyols are different from each other, with a reasonable expectation of successfully obtaining polyurethane urea elastic yarn with excellent elastic functions as suggested by Yamamoto et al.
	As to Claim 3: Houser et al. disclose adjusting the stoichiometry of chain extender and chain terminator including amine chain terminators to obtain highly soluble polyurethane urea yarn having a desirable total ends and primary amine content (chain extender ends) (Col. 1, line 50-Col. 2, line 30, Col. 3, lines 35-65 and Col. 4, lines 11-30). Thus, it would have been obvious to one of ordinary skill in the art to adjust optimum or workable stoichiometry of chain extender and amine chain terminators, with a reasonable expectation of successfully obtaining polyurethane urea yarn having a desired total ends and primary amine content inclusive of the claimed amine-terminated number.  

Correspondence
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 09/08/2021.